DETAILED ACTION
This action is responsive to the following communication: The claims filed on 04/29/2021.  This action is made non-final.
Claims 1-20 are pending in the case.  Claims 1, 12 and 19 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry et al. (US 2013/0104029 A1; hereinafter as Hendry) in view of Lehota et al. (US 2010/0205523 A1; hereinafter as Lehota).

As to claims 1, 12 and 19, Hendry teaches:
A method for dynamic accessibility compliance of a website (see ¶ 0012, 0014-0015), comprising: 
An apparatus for dynamic accessibility compliance of a website, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (see Fig. 1, 5 and ¶¶ 0087-0093):
A non-transitory computer-readable medium storing code for dynamic accessibility compliance of a website, the code comprising instructions executable by a processor to (see Fig. 5 and ¶¶ 0091-0092):
identifying a request to load a web page on a web browser (see Fig. 1 and ¶ 0037; request a web page from a web browser 104); 
identifying a request from source code of the web page to retrieve web content (see Fig. 1 and ¶ 0037; obtain {~retrieve} the web page); 
integrating an accessibility widget within the web content based at least in part on identifying the request from the source code to retrieve the web content (see Fig. 1, 4 and ¶ 0037; the browser modifies a web page received from a server to obtain a modified web page.  ¶ 0043; documents 114 are modified to include one or more accessibility features.  ¶ 0069; the second document is a result of replacing inaccessible features of the first document with accessible features; the inaccessible features identified in Step 402 which include tags that are not recognized by screen readers as formatting tags are replaced by tags that are recognized by screen readers as formatting tags. The production of the second document includes implementing a find and replace function for finding each tag in a first set of one or more tags and replacing each tag with a corresponding tag in a second set of one or more tags.  ¶ 0026; the accessibility feature (118) is code that reformats the content of a document to be displayed differently); 
displaying the web content amongst page content of the web page (see ¶ 0037; render the web page for display to a user; renders the modified web page for display to a user); and 
modifying at least one of the one or more aspects of the web content based at least in part on a user preference associated with the accessibility widget (see ¶¶ 0026, Lehota (see ¶ 0006; activates, from the web application, at least one accessibility widget from a widget library, the activation of the accessibility widget is controlled by user profile information stored in the web application indicating special accessibility needs. ¶ 0019, 0024-0025; the widget can be activated based on the stored user profile information indicating special accessibility needs).
Hendry discloses modifying at least one of the one or more aspects of the web content based at least in part on a user preference associated with the accessibility widget.  While Lehota teaches a similar feature of modifying at least one of the one or more aspects of the web content based at least in part on a user profile.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the feature of modifying the web content based on the user preference disclosed in Hendry to include the feature of modifying the web content based on the user profile as taught by Lehota so that the accessibility feature can be included in the web content only for the user whose user profile indicating special accessibility needs as claimed. One of ordinary skill in the art would be motivated to make the combination because after invoking the accessibility widget, a special 

As to claims 2, 13, and 20, the rejection of claim 1 (12)(19) is incorporated.  Hendry and Lehota further teach: modifying one or more aspects of the page content based at least in part on the user profile associated with the accessibility widget (Hendry: see ¶ 0026, 0054; enable accessibility features on a requested web page based on user preference.  Lehota: see ¶¶ 0006, 0019, 0024-0025; the widget can be activated based on the stored user profile information indicating special accessibility needs).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the feature of modifying the web content based on the user preference disclosed in Hendry to include the feature of modifying the web content based on the user profile as taught by Lehota so that the accessibility feature can be included in the web content only for the user whose user profile indicating special accessibility needs as claimed. One of ordinary skill in the art would be motivated to make the combination because after invoking the accessibility widget, a special need person such as a blind or low vision user is able to complete tasks which they may have otherwise not have been able to complete without active assistance (Lehota: see ¶ 0016).

As to claims 3 and 14, the rejection of claim 2 (13) is incorporated.  Hendry and Lehota further teach: wherein: modifying the one or more aspects of the web content or the one or more aspects of the page content comprises at least one of modifying a text spacing, or modifying a text size, or underlining a link, or magnifying at least a portion of text, or modifying a color scheme, or converting one or more colors to grayscale, or inverting one or more colors, or any combination thereof (Hendry: ¶ 0026, 0029, 0038; the accessibility feature is code that reformats the content of a document to be displayed differently; 

As to claims 4 and 15, the rejection of claim 2 (13) is incorporated.  Hendry and Lehota further teach: automatically reading aloud, based at least in part on the user profile, text of the web content or text of the page content using a text-to-speech computer process of the accessibility widget (Hendry: see ¶ 0038; examples of assistive technology includes text-to-speech tools that read out the text being displayed on a screen.  Hendry: see ¶ 0026, 0054; enable accessibility features on a requested web page based on user preference.  Lehota: see ¶¶ 0006, 0019, 0024-0025; the widget can be activated based on the stored user profile information indicating special accessibility needs).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the feature of modifying the web content based on the user preference disclosed in Hendry to include the feature of modifying the web content based on the user profile as taught by Lehota so that the accessibility feature can be included in the web content only for the user whose user profile indicating special accessibility needs as claimed. One of ordinary skill in the art would be motivated to make the combination because after invoking the accessibility widget, a special need person such as a blind or low vision user is able to complete tasks which they may have otherwise not have been able to complete without active assistance (Lehota: see ¶ 0016). 

As to claims 5 and 16, the rejection of claim 1 (12) is incorporated.  Hendry and Lehota further teach: selecting content to include in the web content based at least in part on the user profile (Hendry: see ¶ 0030; Design components that should or should not be presented to a user are determined based on user preferences, definition by a programmer or administrator, based on the context of the page, or based on other criteria. In an example, an Hendry to include the feature of modifying the web content based on the user profile as taught by Lehota so that the accessibility feature can be included in the web content only for the user whose user profile indicating special accessibility needs as claimed. One of ordinary skill in the art would be motivated to make the combination because after invoking the accessibility widget, a special need person such as a blind or low vision user is able to complete tasks which they may have otherwise not have been able to complete without active assistance (Lehota: see ¶ 0016).

As to claims 6 and 17, the rejection of claim 1 (12) is incorporated.  Hendry and Lehota further teach: blocking content from being included in the web content based at least in part on the user profile (Hendry: see ¶ 0030; Design components that should or should not be presented to a user are determined based on user preferences, definition by a programmer or administrator, based on the context of the page, or based on other criteria. In an example, an image separating two sections on a web page or a table used only for data layout purposes in a HTML document should not be presented to a visually impaired user based on user preferences. The design component is referred to as an inaccessible feature because an assistive technology such as a screen reader is not able to determine based on the information Hendry to include the feature of modifying the web content based on the user profile as taught by Lehota so that the accessibility feature can be included in the web content only for the user whose user profile indicating special accessibility needs as claimed. One of ordinary skill in the art would be motivated to make the combination because after invoking the accessibility widget, a special need person such as a blind or low vision user is able to complete tasks which they may have otherwise not have been able to complete without active assistance (Lehota: see ¶ 0016). 

As to claims 7 and 18, the rejection of claim 1 (12) is incorporated.  Hendry and Lehota further teach: deleting, after closing the web page, user data associated with the web page based at least in part on the user profile (Hendry: see ¶ 0019; removing from the document extra information that should not be accessed by an assistive technology for presentation to a user). Lehota: see ¶¶ 0006, 0019, 0024-0025; the widget can be activated based on the stored user profile information indicating special accessibility needs).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the feature of modifying the web content based on the user preference disclosed in Hendry to include the feature of modifying the web content based on the user profile as taught by Lehota so that the accessibility feature can be included in the web content only for the user whose user profile indicating special accessibility needs as claimed. One of ordinary skill in the art would be motivated to make the combination because after invoking the accessibility widget, a special need person such as a blind or low vision user is 

As to claim 8, the rejection of claim 1 is incorporated.  Hendry and Lehota further teach: wherein: integrating the accessibility widget into the web content comprises embedding source code of the accessibility widget into source code of the web content (Hendry: see ¶ 0037; the browser modifies a web page received from a server to obtain a modified web page.  ¶ 0043; documents 114 are modified to include one or more accessibility features.  ¶ 0069; the second document is a result of replacing inaccessible features of the first document with accessible features; the inaccessible features identified in Step 402 which include tags that are not recognized by screen readers as formatting tags are replaced by tags that are recognized by screen readers as formatting tags.  ¶ 0026; the accessibility feature (118) is code that reformats the content of a document to be displayed differently. 

As to claim 9, the rejection of claim 1 is incorporated.  Hendry and Lehota further teach: wherein displaying the web content comprises: displaying an interactive user interface of the accessibility widget that is configured to open a menu of the accessibility widget, wherein the menu comprises settings of the user profile (Lehota: see ¶ 0018; More individualized modifications are also possible, such as providing a dropdown menu with a meaningful label, replacing misbehaving screen elements with altered equivalents that work for both sighted users and those using screen readers, and loading any closed source software (CSS) developed to improve accessibility for custom applications along with the accessibility widget, to enhance its capabilities). ).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the feature of modifying the web content based on the user preference disclosed in Hendry to include the feature of modifying the web content based on the user profile as taught by Lehota 

As to claim 10, the rejection of claim 1 is incorporated.  Hendry and Lehota further teach: wherein: loading the web page comprises downloading and displaying the page content in the web browser (Hendry: see Fig. 1 and ¶ 0037; render the web page which is downloaded from the server for display to a user in the web browser). 

As to claim 11, the rejection of claim 1 is incorporated.  Hendry and Lehota further teach: wherein at least a portion of the page content is downloaded from a first server, and wherein at least a portion of the web content is retrieved from a second server different from the first server (Hendry: see ¶ 0041;  the server machines includes a data repository storing one or more of: documents, modified documents and accessibility features. The data repository corresponds to any data storage device (for example, local memory on the server machine, web servers connected over the internet, machines within a local area network, a memory on a mobile device, local memory on the client machine, etc.). Those skilled in the art will appreciate that elements or various portions of data stored in the data repository (112) may be distributed (for example, stored on client machine (102) or at other servers). In one or more embodiments, the data repository (112) includes flat, hierarchical, network based, relational, dimensional, object modeled, or data files structured otherwise). 
Conclusion
 The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Dempsey (US 2012/0331411 A1) – discloses an accessibility client can traverse the data structure and interact with the user interface elements associated with the first and second applications. 

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179